PER CURIAM.
We affirm the trial court’s dismissal of the complaint, as plaintiffs failed to serve defendant within the period mandated by Fla.R.Civ.P. 1.070(j). Rule 1.070(j) provides that service of the initial process and pleading must be made within 120 days of filing, and that unless good cause is shown why such service has not been effected, the action will be dismissed without prejudice. Plaintiffs filed this action on June 28,1990; the summons directed to Dr. Gallenga was not issued until September 25, 1991 — one year and three months later. Accordingly, the trial court did not abuse its discretion in dismissing the complaint. See Morales v. Sperry Rand Corp., 601 So.2d 538 (Fla. 1992) (where defendant did not attempt to obtain service for 110 days after filing complaint and gave no acceptable reason for delay, dismissal of action pursuant to Fla. R.Civ.P. 1.070(j) not abuse of discretion); Hernandez v. Page, 580 So.2d 793 (Fla. 3d DCA1991) (neither settlement negotiations nor mistake or inadvertence of counsel, without more, constitute sufficient good cause to avoid dismissal under rule 1.070©).
We do not reach the remaining issues on appeal.
AFFIRMED.